DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 16 is objected to because; the limitations are negatively claimed, which place the claim in a negative form, and therefore consider as vague and indefinite.
Applicant should note that, the claimed limitation should be positively claimed. Appropriate correction is required. Furthermore;
	the majority of the claims indicate; for example; “a raw parts” and/or “a parts”; which causes confusion, as to; whether the applicant refers to one or plurality? if applicant refers to plurality, then “a” has to be removed. Applicant should check all the claims for minor errors.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andre Hacke (CN 206925871).
	Regarding claim 1, Andre discloses a machine integrated positioning system (i.e., fig. 1), comprising; a part forming machine configured to receive a raw part with a register mark from
a raw parts station disposed adjacent to the parts forming machine into an initial forming position (i.e., fig. 1, raw part 14, with register marks 32,42,44 from a raw part station disposed adjacent to the parts forming machine into an initial forming position) and through an operation of the parts forming machine, form the raw part into a finished part for subsequent delivery to a finished parts station disposed adjacent to the parts forming machine (i.e., fig. 1, device 10, section starting with, In addition, the present invention also provides the above-described process for finishing … through the device 10 according to the invention …), a vision device disposed adjacent to the parts forming machine and configured to detect an alignment of the register mark of the raw part (i.e., vision device 24 and 26 as shown in fig. 1), the alignment of the raw part indicating at least one of a correct location and a correct
orientation (i.e., fig. 1, section stating with, the utility model replaces the previous described mechanical technical solution and precise positioning, including the robot 20, processing station 16 and processing component 14, disclosed through-out the disclosure)
and a controller in communication with the vision device and configured to permit the operation of the machine to form the raw part into the finished part where the register mark of the raw part is aligned (i.e., controller 36 as shown in fig. 1, abstract, sections, starting with, similar to the above description, the vehicle body of the two production stage-finishing and assembling, in the technology for transmitting under the workpiece carrier of the workpiece carrier, also the combined position of the main production line and needing to be precisely positioned in the finishing and assembling …), 
and to not permit the operation of the machine to form the raw part into the finished part where the register mark of the raw part is not aligned (i.e., fig. 1, calculation of displacement vector, and processing program can run under the condition using the displacement vector, for the alignment
and/or precise positioning, as disclosed in the disclosure of the reference, thus consider to be equivalent
to the claimed feature).
	Regarding claim 8, Hacke discloses the machine integration positioning system of claim 1, wherein the vision system includes a camera for capturing an image of the register mark for processing by the controller (i.e., cameras 24 and 26 in combination with controller 36).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2,7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andre Hacke (CN 206925871) in view of Lindstrom Mikko (EP 1222975).
	Regarding claim 2, Hacke teach the machine integrated positioning system of claim 1, including vision system.
Hacke fails to teach, using a light positioning device that is disposed adjacent to the parts forming machine and configured to project a light beam to at least one of the raw part station, the initial forming position, and the finished parts station, wherein the light positioning device is configured
to project the light beam to each of the raw parts station, the initial forming position, and the finished parts station.
	However; Mikko in the same field of endeavor (e.g., figs. 4-6, light positioning elements
52,62,64,66, and corresponding sections) uses a combination of laser and imaging system for the same purpose of the above claimed feature.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the machine integrated positioning system of Hacke, in accordance with the teaching of Mikko, by using the combination of laser and imaging system, in order to improve the machine positioning system, as suggested by the reference.
	Regarding claim 7, the combination of Hacke and Mikko teach, wherein the parts forming machine includes a press brake (e.g., figs. 1-2, section; field of the invention, of Mikko).
	Regarding claims 9-10, the limitations claimed have been addressed in the above claims 1 and 2.
9.	Claims 3-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andre Hacke (CN 206925871) in view of Lindstrom Mikko (EP 1222975) and further in view of Angerer et al. (WO 2018039694).
	Regarding claim 3, the combination of Hacke and Mikko teach the machine integrated positioning system of claim 2, with the light positioning device to project the light beam for the raw part and imager to capture images, as discussed in the above action.
Mikko particularly teaches the light positioning device to project the light beam; but is silent in regards to, project light beam to an advanced placement position, the advanced placement position spaced apart from and disposed adjacent to the initial forming position.
Angerer in the same field of endeavor (e.g., light beam projector 16 in fig. 1, which is a movable projector, disclosed through-out the disclosure) teach a movable light beam projector attached to the machine to project light beams, thus consider to be equivalent to the claimed feature, since the projector moves to new advance placement position with respect to the initial position during the operation.
In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the machine positioning system of Mikko, in accordance with the teaching of Angerer, by incorporating the movable light beam projector, this refinement has the advantage that the projector and / or the reflector can be moved to the respective location of the next processing step, as suggested by the reference.
Regarding claim 4, the combination of Mikko and Angerer teach the machine integrated positioning system of claim 3, wherein the light positioning device is movably attached to the parts forming machine (e.g., light beam projector 16 in fig. 1, which is a movable projector, disclosed through-out the disclosure of Angerer).
Regarding claim 5, the combination of Mikko and Angerer teach the machine integrated positioning system of claim 4, wherein the light positioning device is disposed adjacent a top of the parts forming machine and is movable laterally toward each of the raw parts station and the finished parts station (e.g., light beam projector 16 in fig. 1, of Angerer).
	Regarding claim 6, the combination of Mikko and Angerer teach the machine integrated positioning system of claim 5, wherein the light positioning device is further configured to move from a rearward position arranged above the advanced placement position for the raw part to a forward position arranged above the initial forming position for the raw part (e.g., light projector 16 in fig. 1, of Angerer).
	Regarding claims 11-12, the combination of Mikko and Angerer teach the method of claim 10, further comprising a step of projecting, by the light positioning device, a light beam to the raw parts station to inform the operator where the raw part is to be efficiently and safely stored prior to the moving of the raw part from the raw parts station to the initial forming position (e.g., the section starting with, According to a development, the first and / or the second display surface is formed at discrete positions along the longitudinal extent, this has the advantage that an operator is displayed the information concerning this bending process directly at the location of the next processing step …).
	Regarding claim 13, the combination of Mikko and Angerer teach the method of claim 10, further comprising a step of moving the raw part from the raw parts station to an advanced placement position prior to the moving of the raw part to the initial forming position, please refer to claim 3 above.
	Regarding claim 14, the combination of Mikko and Angerer teach the method of claim 13, further comprising steps of, providing the light positioning device in a rearward position arranged above the advanced placement position (e.g., movable projector 16 in fig. 1 of Angerer), projecting, by the light positioning device, a light beam to the advanced placement position while in the reward position (e.g., projector 16 in fig. 1 of Angerer, also refer to claim 3 above), detecting, by the vision system, an alignment of the register mark of the raw part with the light beam projected to the advanced placement position, the alignment indicating the orientation of the raw part at the advanced placement position is correct (e.g., using combination of laser and imaging system disclosed through-out disclosure of Mikko).
	Regarding claim 15, the combination of Mikko and Angerer teach the method of claim 14, further comprising a step of moving the light positioning device from the rearward position to a forward position between the step of detecting, by the vision system, an alignment of the register mark with the light beam projected to the advanced placement position and the step of moving the raw part to the initial forming position, refer to claim 14 above.
	Regarding claim 16, the combination of Hacke, Mikko and Angerer teach the method of claim 15, further comprising a step of not permitting, by the controller, the operation of the parts forming machine to form the raw part into the finished part where the alignment of the register mark of the raw part with the light beam in the initial forming position is not detected by the vision system (e.g., using combination of laser and imaging system and controller as disclosed through-out disclosure of Mikko, for the purpose of alignment).
Allowable Subject Matter
10.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AI R) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482